    Case 1:17-md-02800-TWT Document 1023 Filed 03/13/20 Page 1 of 24


                                                            ^?)^? ^
             UNITED STATES DISTRICT COURT _ . , ^^ i
             NORTHERN DISTRICT OF GEORGIA                       wsn®8
                                             ^rrEM.c^
                                           ^^TT^.Clerk
                    ATLANTA DIVISION ^s t^.^^'clerk,
                                                                            iCtei^
                                                                         9£tNC'?


In re: Equifax Inc. Customer MDL Docket No 2800
Data Security Breach Litigation No. l:17-md-2800-TWT

                                          CONSUMER ACTIONS

                                          Chief Judge Thomas W. Thrash, Jr.




MOTION TO TAKE JUDICIAL NOTICE OF MISCONDUCT AND A

RULE 11 VIOLATION THAT FATALLY POISONED THIS APPROVAL




                               Page 1 of 14
       Case 1:17-md-02800-TWT Document 1023 Filed 03/13/20 Page 2 of 24




Under Rule 201(b)(l) and (2) the objector requests the court take judicial notice of

a meritorious adjudicative fact that is missiag an acknowledgment of its existence

from the plaintiffs and the court. The objector is not a lawyer but this misconduct

issue appears to be serious enough that this deal should not have been approved

and needs to be recalled immediately from the Eleventh Cu-cuit.


From the settlement agreement;

14.1.12 "Receiving requests for exclusion and objections from Settlement Class Members
and promptly providing copies thereof to Class Counsel and Defendants' Counsel. If the
Settlement Administrator receives any requests for exclusion, objections, or other requests
from Settlement Class Members after the Opt-Out and Objection Deadlines, the Settlement
Administrator shall promptly provide copies thereof to Class Counsel and Defendants'
Counsel;" From Settlement Agreement and Release Doc 739-2 pgs 33 and 34 of 295

Class counsel and the steering committee required objectors to send their

objections to JND Legal Administration instead of to the court directly. (This huge

error broke the cham of evidence and used that unheard of requirement to falsely

claim this objector's objection was a day late and should not be considered by the

court which apparently it was not because the court never stated what it believed

about the objection.)


Afiter this objector filed his objection with JND Legal administration on November

19, 2019 see Doc. 899 Exhibit 10, class counsel then received its copies from them

(and may have forwarded copies on to the balance of all other firms in the

litigation) before the objection filing made onto the docket on December 05, 2019.



                                        Page 2 of 14
      Case 1:17-md-02800-TWT Document 1023 Filed 03/13/20 Page 3 of 24




Class counsel, the steering committee and possibly JND Legal Administration out

right lied by stating the objector's objection was filed a day late and need not be

considered thereby committmg fraud on the class, court which is misconduct and

should have prohibited any approval and award of fees and expenses until this

issue was investigated. That lie to obtain a fraudulent approval is in their Response

to Objections dated December 01, 2019 Doc 902 pg 41 footnote 34 at bottom of

page Exhibit 1.


The objector filed the evidence of their misconduct lie in his Motion To Remove

Class Counsel for Misconduct that appears on the docket December 09,2019

Docket 917, the attachment to that filing has the certified return receipt number of

9590940302505155596187 which is on the same envelope as the tracking number

of 70171450000125522361 which the coi-irt is not aware of, which shows the

history of the package as it was tracked. The objection was mailed November 19,

2019 not on November 20, 2019. See Exhibit 2. The objector also took pictures at

the post of&ce proving again when it was mailed, see Exhibit 3. The evidence is

beyond a reasonable doubt proves fraud was involved and poisoned this approval.


The four hour long fairness hearing encompasses 125 pages and the court's order

granting final approval opinion. Doc 956, totals 122 pages in length. When

combmed, that is a grand total of 247 pages of evidence but yet there is nothing m


the record from the court or any of the lawyers on both sides acknowledgmg this

                                      Page 3 of 14
      Case 1:17-md-02800-TWT Document 1023 Filed 03/13/20 Page 4 of 24




malicious lie by those who knew it was false when made and they remained silent

hopmg the court would ignore the objection and approve the settlement which it

did because the court never addressed the objection and if it was invalid as class

counsel and the steering committee claun it to be.



Here is what the fraud means mid why it spells doom for this settlement and

approval which no one appreciates or hasn't thought that far ahead and requires a

recall of the approval for the Eleventh Circuit which no one wants.


That lie utilized either mail fraud, wire fraud or a combination but it cannot be

neither. Wire fi-aud is a crime in which a person concocts a scheme to defraud or


obtain money based on false representation or promises. This criminal act is done


usmg electronic communications or an interstate communications facility. See


Exhibit 4. Mail fraud is the same as above just substitute the term wire for mail and

different case law applies obviously but lets stick with wu-e since that can be

proven at a minimum.



The envelope the objector's objection mailed to JND Legal Administration needs

to be found but may have been destroyed or concealed to allow this fraudulent

$380 million lie fraud scheme to take place. (It's fortunate the objector assumed

this was going to happen so he did not use regular first class mail and documented

the truth along the way, see Motion to Remove Class Counsel Docket 917 the



                                      Page 4 of 14
      Case 1:17-md-02800-TWT Document 1023 Filed 03/13/20 Page 5 of 24




attachment that proves the objection was mailed on November 19,2019 and not a

day late on November 20, 2019 as claimed by the lying lawyers see three exhibits.


That objection was then forwarded by JND Legal Administration in Seattle

Washington by direct mail or electronically across state lines to class counsel

and/or the steering committee that are located in Georgia and other states (IND's

principals are all lawyers by the way.)


Class counsel and the steering committee then transmitted Doc 902 electronically

through the government's Pacer system to the courthouse in Georgia, hence there


appears to be mail and wire fraud violations involved m this settlement and

approval which can be felonies.


Class counsel and the steering committee whose signatures are on Doc 902 appesr


to have committed fraud on the class, court and class by lying and being deceitful

about the mailing date along with it being a Rule 11 violation.


The objector states that it appears the court relied on this false statement because it

did not acknowledge that the objection was indeed valid and as a result unlawfully

approved the $380 million settlement thereby selling out the class.


Some other lawyer objector who is more qualified then I, or the court sua sponte,

should file a motion for an indicative rulmg to recall the approval from the

Eleventh Circuit so their judicial resources along with their objectors' are not

                                       Page 5 of 14
      Case 1:17-md-02800-TWT Document 1023 Filed 03/13/20 Page 6 of 24




wasted and the class is not forced to wait another nine months waiting for poisoned

justice to be invalidated and returned to have the issues fixed.


The lawyers who signed Doc 902 should have been required to acknowledge and

explain this lie m the past in writing or at the fairness hearing but the truth is

covered-up. The lawyers have still not come clean even after this issue was pointed


out by the objector months ago Doc 917 attachment.


As a result the lawyers and their firms that represent this objector and 147.9

million class members violated the sections below of the Georgia Rules of

Professional Conduct. (For those three attorneys with JND Legal Administration in

the State of Washington it's the Washington Bar Association Rules of Professional

Conduct m what appears to be a conspu'acy to obtain an approval through lie by

deceit and should have prohibited the approval.)


The plaintififs lawyers signatures appear on to this fraudulent misconduct scheme

lie document to obtam a tainted approval which is Plamtiffs Response To

Objections Doc 902 pg 43-46. Those who knew or should have known about this

fraud by reading the objector's filings on the docket and failed to address and

correct this misconduct either in writmg or even at the fairness hearing are:


Kenneth Canfield ofDoffermyre Shields Canfield & Knowles, LLC


Amy E. Keller ofDicello Levitt Gutder LLC

                                       Page 6 of 14
      Case 1:17-md-02800-TWT Document 1023 Filed 03/13/20 Page 7 of 24




Norman Siegel ofStueve Siegel Hanson LLP


Roy E. Bames ofBames Law Group



David Worley ofEvangelista Woriey LLC


Andrew N. Friedmaa Cohen Milstein Sellers & Toll PLLC


Eric H. Gibbs ofGirard Gibbs LLP


James Pizzu-usso ofHausfeld LLP


Ariana J. Adler ofTadler Law LLP


John A. Yaiichunis of Morgan & Morgan Complex Litigation Group


William H. Murphy of Murphy, Falcon & Murphy


Jason R. Doss of The Doss Finn, LLC


Rodney K. Strong ofGrifBn & Strong P.C.


They all appear to have violated the following sections of the Georgia Rules of

Professional Conduct as follows:


                 Georgia Rules of Professional Conduct



RULE 33 CANDOR TOWARD THE TRIBUNAL

   a. A lawyer shall not knowingly:
          1. make a false statement of material fact or law to a tribunal

                                      Page 7 of 14
      Case 1:17-md-02800-TWT Document 1023 Filed 03/13/20 Page 8 of 24




          4. offer evidence that the lawyer knows to be false. If a lawyer has
offered material evidence and comes to know of its falsity, the lawyer shall take
reasonable remedial measures.

The maximum penalty for a violation of this rule is disbarment.

Comment

2... ..Consequently, although a lawyer in an adversary proceeding is not required
to present an impartial exposition of the law or to vouch for the evidence submitted
in a cause, the lawyer must not allow the tribunal to be misled by false statements
of law or fact or evidence that the lawyer knows to be false.

Representations by a Lawyer

.. ...Compare Rule 3.1. However, an assertion purporting to be on the lawyer's own
knowledge, as in an affidavit by the lawyer or in a statement in open court, may
properly be made only when the lawyer knows the assertion is true or believes it to
be tme on the basis of a reasonably diligent mquiry. There are circumstances
where failure to make a disclosure is the equivalent of an affirmative
misrepresentation.


Offering Evidence

[5] Paragraph (c) allows that the lawyer refuse to offer evidence that the lawyer
knows to be false, regardless of the client's wishes. This duty is premised on the
lawyer's obligation as an officer of the court to prevent the trier of fact from being
misled by false evidence.

[7] The duties stated in paragraphs (a), (b) and (c) apply to all lawyers,

[8] The prohibition against offering false evidence only applies if the lawyer
knows that the evidence is false. A lawyer's reasonable belief that evidence is false
does not preclude its presentation to the trier of fact. A lawyer's knowledge that
evidence is false, however, can be inferred from the circumstances. See Rule 1.0
(i). Thus, although a lawyer should resolve doubts about the veracity oftestunony
or other evidence in favor of the client, the lawyer cannot ignore an obvious
falsehood.



                                      Page 8 of 14
       Case 1:17-md-02800-TWT Document 1023 Filed 03/13/20 Page 9 of 24




Remedial Measures


[10] Having offered material evidence in the belief that it was true, a lawyer may
subsequently come to know that the evidence is false. Or, a lawyer may be
surprised when the lawyer's client, or another witness called by the lawyer, offers
testimony the lawyer knows to be false, either during the lawyer's direct
examination or in response to cross-examination by the opposing lawyer. In such
situations or if the lawyer knows of the falsity of testimony elicited from the client
during a deposition, the lawyer must take reasonable remedial measures. In such
situations, the advocate's proper course is to remonstrate with the client
confidentially, advise the client of the lawyer's duty of candor to the tribunal and
seek the client's cooperation with respect to the withdrawal or correction of the
false statements or evidence. If that fails, the advocate must take further remedial
action. If withdrawal from the representation is not permitted or will not undo the
effect of the false evidence, the advocate must make such disclosure to the tribunal
as is reasonably necessary to remedy the situation, even ifdomg so requires the
lawyer to reveal infonnation that otherwise would be protected by Rule 1.6. It is
for the tribunal then to determine what should be done - makmg a statement about
the matter to the tner of fact, ordering a mistnal, or perhaps nothing.

[11] The disclosure of a client's false testimony can result in grave consequences to
the client, including not only a sense of betrayal but also loss of the case and
perhaps a prosecution for perjury. But the alternative is that the lawyer coopemte
in deceiving the court, thereby subverting the truth-finding process which the
adversary system is designed to implement. See Rule 1.2 (d). Furthermore, unless
it is clearly understood that the lawyer will act upon the duty to disclose the
existence of false evidence, the client can simply reject the lawyer's advice to
reveal the false evidence and insist that the lawyer keep silent. Thus the client
could in effect coerce the lawyer into being a party to fraud on the court.

Preserving Integrity ofAdjudicative Process


[12] Lawyers have a special obligation to protect a tribunal against criminal or
fraudulent conduct that undermines the integrity of the adjudicative process, such
as bribing, mtimidating or otherwise unlawfully communicatmg with a witness,
juror, court official or other participant in the proceeding, unlawfully destroying or

                                      Page 9 of 14
        Case 1:17-md-02800-TWT Document 1023 Filed 03/13/20 Page 10 of 24




concealing documents or other evidence or failing to disclose information to the
tribunal when required by law to do so. (Envelope with mailing date on it where is
it?)


Duration of Obligation


[13] A practical time limit on the obligation to rectify false evidence or false
statements of law and fact has to be established. The conclusion of the proceeding
is a reasonably definite point for the termination of the obligation. A proceeding
has concluded within the meaning of this mle when a final judgment in the
proceeding has been affirmed on appeal or the time for review has passed.

RULE 3.4 FAFRNESS TO OPPOSING PART^ AND COUNSEL

A lawyer shall not:

   a. unlawfully obstruct another party's access to evidence or unlawfully alter,
        destroy or conceal a document or other material having potential evidentiary
        value. A lawyer shall not counsel or assist another person to do any such act;
   b.
          1. falsify evidence;

Comment


[1] The procedure of the adversary system contemplates that the evidence in a case
is to be marshaled competitively by the contending parties. Fair competition m the
adversary system is secured by prohibitions against destruction or concealment of
evidence, improperly mfluencmg witnesses, obstructive tactics in discovery
procedure, and the like.


RULE 3.5 IMPARTIALTTy AND DECORUM OF THE TRIBUNAL

A lawyer shall not, without regard to whether the lawyer represents a client in the
matter:


   a. seek to influence a judge, juror, prospective juror or other official by means
        prohibited by law;


                                      Page 10 of 14
     Case 1:17-md-02800-TWT Document 1023 Filed 03/13/20 Page 11 of 24




   b. communicate ex parte with such a person except as permitted by law;
   c. communicate with a juror or prospective juror after discharge of the jury if:
        i. the communication is prohibited by law or court order; or
       ii. the juror has made known to the lawyer a desire not to communicate;
             or
       iii. the communication involves misrepresentation, coercion, duress or
             harassment.
   d. engage in conduct intended to disrupt a tribunal.

The maximum penalty for a violation of paragraph (a) or paragraph (c) of this rule
is disbannent. The maximum penalty for a violation of paragraph (b) or paragraph
(d) of this mle is a public reprimand.

RULE 3.6 TRIAL PUBLICITY

   a. A lawyer who is participating or has participated in the investigation or
       litigation of a matter shall not make an extrajudicial statement that a person
      would reasonably believe to be disseminated by means of public
      communication if the lawyer knows or reasonably should know that it will
      have a substantial likelihood of materially prejudicing an adjudicative
      proceeding in the matter.
      (Lawyer gal lied regarding the $1,920.00 value for credit monitoring.)

RULE 5.1 RESPONSIBILITIES OF PARTNERS, MANAGERS AND
SUPERVISORY LAWYERS

   a. A law firm partner as defined in Rule 1 .0 (q), and a lawyer who individually
       or together with other lawyers possesses comparable managerial authority in
      a law firm, shall make reasonable efforts to ensure that the firm has in effect
      measures giving reasonable assurance that all lawyers in the firm conform to
      the Georgia Rules of Professional Conduct.
   b. A lawyer having direct supervisory authority over another lawyer shall make
       reasonable efforts to ensure that the other lawyer conforms to the Georgia
      Rules of Professional Conduct.
   c. A lawyer shall be responsible for another lawyer's violation of the Georgia
       Rules of Professional Conduct if:
          1. the lawyer orders or, with knowledge of the specific conduct, ratifies
              the conduct involved; or
         2. the lawyer is a partner or has comparable managerial authority in the
             law firm in which the other lawyer practices or has direct supervisory


                                     Page 11 of 14
     Case 1:17-md-02800-TWT Document 1023 Filed 03/13/20 Page 12 of 24




             authority over the other lawyer, and knows of the conduct at a time
             when its consequences can be avoided or mitigated but fails to take
             reasonable remedial action.


The maximum penalty for a violation of this Rule is disbarment.

RULE 5.2 RESPONSIBILITIES OF A SUBORDINATE LAWYER

   a. A lawyer is bound by the Georgia Rules of Professional Conduct
      notwithstanding that the lawyer acted at the direction of another person.
   b. A subordinate lawyer does not violate the Georgia Rules of Professional
       Conduct if that lawyer acts in accordance with a supervisory lawyer's
      reasonable resolution of an arguable question of professional duty.

The maximum penalty for a violation of this Rule is disbarment.




RULE 83 REPORTING PROFESSIONAL MISCONDUCT

   a. A lawyer havmg knowledge that another lawyer has committed a violation
       of the Georgia Rules of Professional Conduct that raises a substantial
      question as to that lawyer's honesty, trustworthiness or fitness as a lawyer in
      other respects, should inform the appropriate professional authority. 9They
      all knew and stayed silent.)

RULE 8.4 MISCONDUCT

   a. It shall be a violation of the Georgia Rules of Professional Conduct for a
      lawyer to:
          1. violate or knowingly attempt to violate the Georgia Rules of
             Professional Conduct, knowingly assist or induce another to do so, or
             do so through the acts of another;

4. engage in professional conduct involving dishonesty, fraud, deceit or
misrepresentation;

7.                                                             [
applicable rules of judicial conduct or other law; or




                                     Page 12 of 14
      Case 1:17-md-02800-TWT Document 1023 Filed 03/13/20 Page 13 of 24




(Judge intentionally did not acknowledge that the mformation submitted was false
and ignored it, why?)

8.                                                    D
reflects adversely on the lawyer's honesty, tmstworthiness or fitness as a lawyer,
where the lawyer has admitted injudicio, the commission of such act.

The maximum penalty for a violation of Rule 8.4 (a) (1) is the maximum penalty
for the specific Rule violated. The maxunum penalty for a violation of Rule 8.4 (a)
(2) through (c) is disbarment.

                                 Conclusion



The approval is forever poisoned and has no chance of being affirmed, none,

because the class was sold out m this approval by our conniving, lymg lawyers.


They all need to be removed from this litigation immediately without fees or

expenses. Many lawyers should have their law licenses revoked and be jailed in the

future by the time all is said and done.


TMs court officially should take notice of this fact, the ramifications that have spun

from it, address the issues now rather than later instead ofrequirmg the Eleventh

Circuit to kick this back in a year for correction of this issue and others.


I certify under penalty of perjury all of the above is true to the best of my

knowledge and belief.


Christopher Andrews, Pro se objector
P.O. Box 530394
Livonia, MI 48153-0394
T. 248-635-3810 E. caaloa@gmail.com
Dated March^, 2020

                                      Page 13 of 14
     Case 1:17-md-02800-TWT Document 1023 Filed 03/13/20 Page 14 of 24




                          Certificate of Mailing

I certify that this document with four exhibits was sent to the Clerk of the Court via

first class mail with copies sent to everyone else who are registered with CM/ECF.




Christopher Andrews, Pro se objector P.O. Box 530394 Livonia, MI 48153-0394

T. 248-635-3810 E. caaloa@gmail.com Dated March 0(f, 2020


Clerk of the Court
Richard B. Russell Federal Building
2211 United States Courthouse
75 Ted Turner Drive, SW Ste. 2211
Atlanta, GA 30303-3309




                                      Page 14 of 14
Case 1:17-md-02800-TWT Document 1023 Filed 03/13/20 Page 15 of 24




                       Exhibit 1
   Case 1:17-md-02800-TWT Document 1023 Filed 03/13/20 Page 16 of 24
      Case l:17-md-02800-TWT Document 902 Filed 12/05/19 Page 1 of 48




                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DmSION


                                            MDL Docket No. 2800
 In re: Equifax Inc. Customer               No. l:17-md-2800-TWT
 Data Security Breach Litigation
                                            CONSUMER ACTIONS

                                            Chief Judge Thomas W. Thrash, Jr.



  PLAINTIFFS' RESPONSE TO OBJECTIONS TO THE SETTLEMENT

      Consumer Plaintiffs, through Consumer Plaintiffs' Lead Counsel, respectfully


file this response to the objections filed by settlement class members. Even after a


sustaiaed effort by a handful of lawyers to drum up objections based on misleading

or incorrect mformation, there are relatively few objections to this historic


settlement. As explained m this response, the objections fail to establish the


settlement is anything other than "fair, adequate and reasonable." Bennett v. Behring


Corp., 737 F.2d 982,986 (11th Cir. 1984).

      Of approximately 147.4 million class members, at most 1,106 submitted


objections—or, approximately 0.00075% of the class. A majority of those objections

were received on two occasions following the promotion of false information in the

national press. The first sizeable batch appeared after a New York Times opinion
   Case 1:17-md-02800-TWT Document 1023 Filed 03/13/20 Page 17 of 24
      Case l:17-md-02800-TWT Document 902 Filed 12/05/19 Page 41 of 48




has been excoriated by Courts for this conduct." CRT, 281 F.R.D. at 533. See also,


e.g., dark v. Gannett Co., 122 N.E. 3d 376, 380 (111. Ct. App. 2018) (Bandas has


"earned condemnation of [his] antics from courts around the country. Yet, [his]


obstmctionism continues."). Most recently, Mr. Bandas and his law firm, The

Bandas Law Finn, P.C. ("Bandas Law"), admitted that they engaged in the


unauthorized practice of law by representing a ttpro se" objector in another action,


without filing an appearance, and agreed to withdraw that objection in exchange for


attorneys' fees. See App. 1, ^ 62. As part of the final judgment in a subsequent action,

Mr. Bandas and Bandas Law were ordered not to seek pro hac vice admission


without attaching that judgment. Id.


      Objector Christopher Andrews, who also filed an objection in another class

action. Shone v. Blue Cross, No. lO-cv-14360 (E.D. Mich.), has made a number of


accusations against Class Counsel in his objection here.3 Notably, in the Shone


litigation, the United States District Court for the Eastern District of Michigan found

that "many of [Mr. Andrews'] submissions are not warranted by the law and facts of


the case, were not filed in good faith and were filed to harass Class Counsel." App.


1, ^ 65 & Ex. 7. That court also noted that Mr. Andrews "is known to be a




34 Mr. Andrews' objection was postmarked after the deadline and can be rejected on
that basis alone.


                                       41
Case 1:17-md-02800-TWT Document 1023 Filed 03/13/20 Page 18 of 24




                       Exhibit 2
      Case 1:17-md-02800-TWT Document 1023 Filed 03/13/20 Page 19 of 24




USPS Tracking'
Tracking FAQs

Track Another Package +




Track Packages
Anytime, Anywhere


Get the free Ififormed DeUyerv feature to receive automated notifications on your packages



Remove


Tracking Number: 70171450000125522361

Your item has been delivered and is available at a PO Box at 8:30 am on November 22,2019 in
SEATTLE, WA 98 111.

Status


Delivered

November 22,2019 at 8:30 am

Delivered, PO Box

SEATTLE, WA 98111

Delivered

Tracking History


November 22,2019,8:30 am
Delivered, PO Box
SEATTLE, WA 98111
Your item has been delivered and is available at a PO Box at 8:30 am on November 22,2019 in
SEATTLE, WA 98 111.
      Case 1:17-md-02800-TWT Document 1023 Filed 03/13/20 Page 20 of 24




November 22,2019,7:17 am
Departed USPS Regional Facility
SEATTLE WA DISTRIBUTION CENTER

November 22,2019,6:36 am
Arrived at Unit
SEATTLE, WA 98101

November 21,2019,3:15 pm
Arrived at USPS Regional Destination Facility
SEATTLE WA DISTRIBUTION CENTER

November 21,2019
In Transit to Next Facility

November 20,2019,12:29 am
Arrived at USPS Regional Origin Facility
PONTIAC MI DISTRIBUTION CENTER

November 19,2019,4:56 pm
Departed Post Office
LAKELAND, MI 48143

November 19,2019,12:19 pm
USPS in possession of item
LAKELAND, MI 48143
Case 1:17-md-02800-TWT Document 1023 Filed 03/13/20 Page 21 of 24




                       Exhibit 3
                     Case 1:17-md-02800-TWT Document 1023 Filed 03/13/20 Page 22 of 24

            isa ;iuy

..^^^' •ijliill^ - ^^- • jN^II^ .i^ia.,
       SShfca.:.. IISS ' .<SBIi!l ..ulKia.., lllS




                                                                             ^^^^^SBSlft&i.S^^Sg'i




                                                                               tNO.W'
                                                                      'Mt:4^";il,!
                                                                     'INGV:;l3PL/fa;
                                                                      AMOUNT'

                                                                                 «;<
Case 1:17-md-02800-TWT Document 1023 Filed 03/13/20 Page 23 of 24




                       Exhibit 4
      Case 1:17-md-02800-TWT Document 1023 Filed 03/13/20 Page 24 of 24




                  941.18 U.S.C. 1343—Elements of Wire Fraud



The elements of wire fraud under Section 1343 directly parallel those of the mail fraud statute,
but require the use of an interstate telephone call or electronic communication made in
furtherance of the scheme. United States v. Briscoe, 65 F.3d 576, 583 (7fh Cir. 1995) (citing
United States v. Ames Sintering Co., 927 F.2d 232,234 (6th Cir. 1990) (per curiam)); United
States v. Frey, 42 F.3d 795, 797 (3d Cir. 1994) (wire feud is identical to mail fraud statute
except that it speaks of communications transmitted by wire); see also, e.g.. United States v.
Profit, 49 F.3d 404,406 n. I (8fh Cir.) (the four essential elements of the crime of wire fraud are:
(1) that the defendant voluntarily and intentionally devised or participated ia a scheme to dejfraud
another out of money; (2) that the defendant did so with the intent to defraud; (3) that it was
reasonably foreseeable that interstate wire communications would be used; and (4) that interstate
wire communications were in fact used) (citing Manual of Model Crinunal Jury Instructions for
the District Courts of the Eighth Circuit 6.18.1341 (West 1994)), cert. denied, 115 S.Ct. 2289
(1995); United States v. Hanson, 41 F.3d 580, 583 (lOfh Cir. 1994) (two elements comprise the
crime of wire fraud: (1) a scheme or artifice to defraud; and (2) use of interstate wire
communication to facilitate that scheme); United States v. Faulkner, 17 F.3d 745, 771 (5fh Cir.
1994) (essential elements of wire fraud are: (1) a scheme to defraud and (2) the use of, or causing
the use of, interstate wire communications to execute the scheme), cert. denied, 115 S.Ct 193
(1995); United States v. Cassiere, 4 F.3d 1006 (1st Cir. 1993) (to prove wire fraud government
must show (1) scheme to defraud by means of false pretenses, (2) defendant's knowing and
willful participation in scheme with intent to defraud, and (3) use of interstate wire
communications in furtherance of scheme); United States v. Maxwell, 920 F.2d 1028, 1035 (D.C.
Cir. 1990) ("Wire fraud requires proof of (1) a scheme to defraud; and (2) the use of an interstate
wire commuaAcation to further the scheme.").
